DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment filed on 09/06/2022 applicant amended claims 1 and 7.  Claims 1 – 7 are still pending in this application. 

Response to Arguments

Applicant’s arguments with respect to claims 1 - 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (U.S PreGrant Publication No. 2019/0056894 A1, hereinafter ‘Hasegawa’) in view of Mihira (U.S PreGrant Publication No. 2016/0274835 A1, hereinafter ‘Mihira’).

With respect to claim 1, Hasegawa teaches a non-transitory computer-readable recording medium (i.e., a non-transitory computer-readable storage medium, ¶0069) for an information processing apparatus (i.e., a mobile information processing apparatus 101, Fig. 1), the recording medium storing computer-executable instructions executable by a controller (e.g., a CPU 202, Fig. 2) of the information processing apparatus, the instructions realizing a first program (e.g., an application 305, Fig. 3), wherein a general-use printing program (e.g., an operating system (OS) 301, Fig. 3, ¶0032) is installed in the information processing apparatus, the first program transmitting and receiving data to and from the general-use printing program (e.g., said application 305 transmitting/receiving data to/from said OS 301, Fig. 3), wherein the first program causing, when executed by the controller, the information processing apparatus to perform: a searching process (e.g., searching processing, ¶0033 -  ¶0036) of searching the at least one printer (e.g., search at least a printer in which a print application (e.g., configured to provide at least a print function on each of the mobile terminals and a printing system provided by said OS, ¶0005) is supported, ¶0006, ¶0028, ¶0033); 
a providing process of providing the general-use printing program with one or more pieces of identification information, the one or more pieces of identification information identifying the one or more printers which are searched in the searching process, respectively (e.g. after searching, the OS arranges to display (provide) a list of searched printers with IP addressees in order to allow a user to select any printer, ¶0033 - ¶0034); but fails to particularly teach that said searching process is for searching one or more printers to which one or more second programs are compliant, respectively, each of the second programs being a program different from the first program; 
a print data receiving process of receiving print data from the general-use printing program as a particular printer of the one or more searched printers, the first program being recognized as the particular printer, the print data being data transmitted by the general-use printing program to be printed using the particular printer which is identified by one of the one or more pieces of identification information provided to the general-use printing program in the providing process; and 
a starting process of starting a particular second program among the one or -2-more second programs, the particular second program being compliant to the particular printer.
However, the mentioned claim limitations are well-known in the art as evidenced by Mihira.  In particular, Mihira teaches: 
a searching process of searching one or more printers to which one or more second programs are compliant, respectively, each of the second programs being a program different from the first program (Mihira: e.g., searching for printers to which at least a print application 2 is associated, said print application 2 differs to a print application 1, ¶0035 - ¶0036); and 
a print data receiving process of receiving print data from the general-use printing program as a particular printer of the one or more searched printers, the first program being recognized as the particular printer, the print data being data transmitted by the general-use printing program to be printed using the particular printer which is identified by one of the one or more pieces of identification information provided to the general-use printing program in the providing process (e.g., obtain print data by an OS using a selected printer (e.g., an electrophotographic printer 110) from a search result list of printers, the print application 1 is familiar (recognized) for the selected printer, the obtained print data will be transmitted to the selected printer using said print application 2, in which is required to perform print processing for said electrophotographic printer 110, ¶0035 - ¶0036, ¶0045 - ¶0046, ¶0051, ¶0064, Figs. 5 & 6C – 6D); and 
a starting process of starting a particular second program among the -2-one or more second programs, the particular second program being compliant to the particular printer (e.g., said print application 2 will be started according to the selected printer, and said print application 2 will be performed because of the selected printer, ¶0051, ¶0064, Figs. 5 & 6C – 6D).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory computer-readable recording medium of Hasegawa as taught by Mihira since Mihira suggested within ¶0035 - ¶0036, ¶0045 - ¶0046, ¶0051, ¶0064, Figs. 5 & 6C – 6D that such modification of searching and then selecting at least a printer associated with an application or program would ensure that the printer can be supported by said application or program in order to increase compatibility.

With respect to claim 2, Hasegawa in view of Mihira teaches the non-transitory computer-readable recording medium according to claim 1, wherein Mihira teaches the first program further causes the information processing apparatus to perform a converting process of converting the print data received in the print data receiving process to print data having a format corresponding to the second program (Kato: e.g., upon searching and selecting a printer (e.g., an electrophotographic printer) with the associated print application 2, print data is required to be converted so that the selected printer can read, understand or understand the print data, ¶0045).

With respect to claim 3, Hasegawa in view of Mihira teaches the non-transitory computer-readable recording medium according to claim 2, wherein the first program further causes the information processing apparatus to perform a transmitting process of transmitting the print data converted in the converting process to the second program (e.g. the printing application 43 causes the CPU 202 of the information processing apparatus 101 to transmit an instruction corresponding to the print instruction from the OS 301, to the printer 102, ¶0005 - ¶0006, ¶0028, ¶0033).

With respect to claim 4, Hasegawa in view of Mihira teaches the non-transitory computer-readable recording medium according to claim 1, wherein the second program is a printing application used to transmit a print instruction to the printer (e.g. said printing application when it’s used, issue a signal to provide a print instruction to the printer, ¶0033, ¶0038, Fig. 6).

With respect to claim 5, Hasegawa in view of Mihira teaches the non-transitory computer-readable recording medium according to claim 1, wherein the first program further causes the information processing apparatus to perform: in the providing process, providing the general-use printing program with a plurality of pieces of identification information identifying a plurality of printers, which are searched in the searching process, respectively; and in the print data receiving process, receiving print data to be printed using the plurality of printers (e.g., said application 305 causes the mobile information processing apparatus, by using the OS, to display a list of searched printer(s), the searched printers are identified with IP addressees; then while displaying the searched printers, one of them can be selected so that the image data (or print data) can be transmitted to the selected printer, ¶0034, ¶0037, Fig. 4).

With respect to claim 6, Hasegawa in view of Mihira teaches the non-transitory computer-readable recording medium according to claim 1, wherein the first program further causes the information processing apparatus to perform, in the print data receiving process, receiving print data to be printed using one of the at least one printer (e.g., said application 305 causes the mobile information processing apparatus, by using the OS, to display a list of searched printer(s), the searched printers are identified with IP addressees; then while displaying the searched printers, one of them can be selected so that the image data (or print data) can be transmitted to the selected printer, ¶0034, ¶0037, Fig. 4).

With respect to claim 7, this is an apparatus claim corresponding to the program claim 1.  Therefore, this is rejected for the same reasons as the program claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674